(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por CUANTO, en este caso pendiente ante la Corte de Distrito de Mayagüez el juez se inhibió por haber sido recusado por los abo-gados de los demandantes por ser según ellos su enemigo irreconcilia-ble y no obstante haber retirado posteriormente la recusación, el juez se inhibió y decretó el traslado, apelando de su resolución los de-mandados ;
Por cuanto, los apelantes sostienen, y estamos de acuerdo con ellos, que los motivos que expuso el juez para inhibirse, no justifican su resolución;
Por tanto, la resolución de febrero 23, 1940, queda por la pre-sente revocada y se devuelve el caso para ulteriores procedimientos no inconsistentes con esta resolución.